525 So. 2d 518 (1988)
WHITE PALMS OF PALM BEACH, INC., Appellant,
v.
Herbert FOX and Barbara Fox, His Wife, and Harold Kaplan, Appellees.
Herbert FOX and Barbara Fox, His Wife, Appellants,
v.
Harold KAPLAN, Appellee.
Nos. 87-3350, 88-0039.
District Court of Appeal of Florida, Fourth District.
June 1, 1988.
Michele I. Nelson of Paxton, Crow, Bragg & Smith, P.A., West Palm Beach, *519 for appellant-White Palms of Palm Beach, Inc.
Marilyn Martin of Bauman, Wurtenberger & Schottenfeld, P.A., Plantation, for Herbert Fox and Barbara Fox.
John J. Bulfin of Wiederhold, Moses & Bulfin, P.A., West Palm Beach, for appellee-Kaplan.

MOTION FOR DETERMINATION OF FINALITY OF ORDER AND FOR RELINQUISHMENT OF JURISDICTION
PER CURIAM.
We determine that the "Order On Motion For Summary Judgment" which merely granted motions for summary judgment is a non-final, non-appealable order and as such the appeal must be dismissed for lack of jurisdiction. Palardy v. Igrec, 388 So. 2d 1053 (Fla. 4th DCA 1980); Pompano Paint Co. v. Pompano Beach Bank and Trust Co., 208 So. 2d 152 (Fla. 4th DCA 1968).
We deny the request for relinquishment of jurisdiction so that the trial court may enter a final judgment which will be appealable. Russell v. Russell, 507 So. 2d 661 (Fla. 4th DCA 1987). See also Johnson v. First Bank of Gainesville, 491 So. 2d 1217 (Fla. 1st DCA 1986).
APPEAL DISMISSED.
HERSEY, C.J., and WALDEN and GUNTHER, JJ., concur.